Citation Nr: 1031751	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  09-37 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1950 to May 
1954 and from April 1955 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2009 and July 2009 rating determinations of 
a Regional Office (RO) of the Department of Veterans Affairs (VA) 
in Lincoln, Nebraska.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the Department 
of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A September 2005 Board decision reopened the Veteran's 
previously denied claim of entitlement to service connection for 
hearing loss and denied the underlying claim on its merits.  The 
Veteran was notified of his appellate rights, but did not appeal 
this decision.

2.  Evidence received since the September 2005 Board decision is 
cumulative of the evidence of record at the time of the prior 
denial and does not relate to an unestablished fact nor does it 
raise a reasonable possibility of substantiating the claim of 
entitlement to service connection for hearing loss.






CONCLUSIONS OF LAW

1.  The September 2005 Board decision which denied the Veteran's 
claim of entitlement to service connection for hearing loss is 
final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2009).

2.  Evidence received since the September 2005 Board decision in 
connection with Veteran's request to reopen a claim of service 
connection for hearing loss is not new and material.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  With regard to "first element notice," the United 
States Court of Appeals for Veterans Claims (Court) has held 
that, for a claim to reopen a previously denied issue, such 
notice includes information as to the technical meanings of what 
constitutes "new" and "material" evidence, the reasons for the 
final prior denial, and the elements necessary to substantiate 
the underlying claim on appeal.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).

In the instant appeal, the Veteran was sent a letter in June 2009 
which partially satisfies the duty to notify provisions as 
outlined above.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  
Such letter was sent prior to the initial adjudication of the 
claim in July 2009; thus, it was timely.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Pertinent to the Board's 
discussion, the June 2009 letter did not provide notice regarding 
all of the elements necessary to substantiate the Veteran's 
underlying claim for service connection.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  It also misidentified 
the prior final denial as an August 1987 letter when, in fact, a 
September 2005 Board decision reopened the Veteran's previously 
denied claim of entitlement to service connection for hearing 
loss and denied the underlying claim on its merits.  Despite 
these errors, the Board concludes that it may proceed with its 
decision.

Notice errors are presumed prejudicial unless VA shows that the 
error did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881 (2007); Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine).  

In the present case, the RO's error in identifying the wrong 
prior denial does not significantly impact the Veteran's 
understanding of what is needed to reopen his previously 
disallowed claim.  Given that the June 2009 letter correctly 
informed the Veteran that his claim had been previously denied 
because the evidence did not establish that bilateral hearing 
loss was "incurred in service" and that he must submit evidence 
that relates to this fact to reopen his claim, the Board is 
satisfied that a reasonable person could still discern what 
information and evidence was necessary to reopen the previously 
denied claim.  As such, the purpose of the notice was not 
frustrated by the RO's error.  

Similarly, the Board finds that the Veteran demonstrated that he 
has actual knowledge of all elements of an underlying claim for 
service connection based on the fact that his substantive appeal 
indicates that he reviewed the September 2009 statement of the 
case which contains citation and discussion of all elements of 
service connection pursuant to Part 3, Title 38 of the Code of 
Federal Regulations.  The Board finds it notable that the Veteran 
specifically identified the issue of "[w]hether new and material 
evidence sufficient to reopen a claim for service connection for 
bilateral hearing loss has been submitted" on the VA Form 9 
enclosed with the statement of the case.  Such notation is 
suggestive of the fact that he reviewed the documents sent to him 
in September 2009 prior to perfecting an appeal as to this issue.  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
claim decided herein and providing adequate VA examinations, when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§§ 3.159(c), 4.2 (2009).  The Veteran's service treatment records 
are associated with the claims folder, as well as all relevant VA 
and non-VA treatment records that pertain to his claims decided 
below.  The Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
these claims.  No VA examination was provided in regards to the 
Veteran's claim; however, the VA is under no duty to provide a VA 
examination when a veteran is requesting that a previously 
disallowed claim be reopened.  38 C.F.R. § 3.159(c)(4)(C)(iii).  

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence he should submit to substantiate his claims.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.  

Analysis

The record reflects that prior to the current appeal, the Veteran 
was most recently denied service connection for bilateral hearing 
loss in a September 2005 Board decision which subsumed a May 2004 
RO rating decision.  38 C.F.R. § 20.1104 (2009).  The Veteran did 
not appeal the September 2005 Board decision to the Court; thus, 
it became final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 
38 C.F.R. § 20.1100 (2009).  In June 2009 he submitted a claim to 
reopen his previously disallowed claim of service connection for 
bilateral hearing loss.

Generally, an unappealed Board decision is final under 38 
U.S.C.A. §§ 7103 and 7104 (West 2002).  See also 38 C.F.R. 
§ 20.1100 (2009).  However, a claimant may request that VA reopen 
his claim upon the receipt of "new and material" evidence.  
38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  Id.  "New and material evidence" is defined as 
evidence not previously submitted which relates to an 
unestablished fact necessary to substantiate the claim and 
presents the reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009). 

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  
Furthermore, when determining whether a claim should be reopened, 
the credibility of newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992).  If it is determined 
that new and material evidence has been submitted, a claim must 
be reopened.  VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist a claimant in developing the 
facts necessary for his claim has been satisfied.

At the time of the final prior denial in this matter, as issued 
in a September 2005 Board decision, the evidence under 
consideration consisted of lay statements by the Veteran, service 
treatment records which were silent for hearing loss complaints, 
VA treatment and examination reports showing a bilateral hearing 
loss disability as early as April 1987 and right ear conductive 
hearing loss, and an April 2003 private physician report noting a 
possible relationship between the Veteran's nystagmus and 
Meniere's disease and acoustic trauma incurred during service.  
The September 2005 Board decision indicates that the Veteran's 
claim was ultimately denied because, despite evidence of a 
current bilateral hearing loss disability, there is no probative 
evidence of record linking his current hearing loss to military 
service.  

Evidence received since the September 2005 Board decision 
consists of more lay statements by the Veteran, additional VA 
treatment records, and a private audiological evaluation.  This 
evidence reflects that the Veteran continues to complain of 
hearing problems.  The September 2009 private audiological 
examination also notes the Veteran's history of military noise 
exposure, but, relevant to this appeal, does not offer any 
discussion as to whether a relationship exists between the 
Veteran's current hearing loss and such noise exposure.  

The evidence received since the September 2005 Board decision is 
"new" because it was not previously of record at the time of 
the prior final decision.  It is not, however, "material" to 
the reasons for the previous denial.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Rather, the newly received evidence 
is duplicative of evidence already of record which had previously 
established that the Veteran has a current hearing loss 
disability as well as a history of military noise exposure.  

Absent new, competent evidence indicating some link between the 
Veteran's current hearing loss and military service, including 
in-service noise exposure, the Veteran has not submitted evidence 
that raises a reasonable possibility of substantiating his claim.  
Therefore, the Board must deny his request to reopen his claim of 
service connection for bilateral hearing loss.  38 C.F.R. 
§ 3.156(a).  


ORDER

The Veteran's request to reopen his previously denied claim of 
entitlement to service connection for bilateral hearing loss is 
denied.


REMAND

The Veteran asserts that he is unable to obtain and maintain 
substantially gainful employment as a result of his service-
connected disabilities.  A review of the claims file reflects 
that he is currently in receipt of service-related compensation 
benefits for the following disabilities: left sciatica with 
muscle weakness associated with lumbar disc disease, rated as 40 
percent disabling; degenerative disc disease at L4-5 and 
spondylolithesis at L4-S1, status post-disc removal with mild 
discomfort and limitation of motion, rated as 20 percent 
disabling; and residuals of a bilateral herniorrhaphy, rated as 
noncompensable (zero percent disabling).  The combined disability 
rating as of the date of his claim is 50 percent; thus, he does 
not meet either of the percentage requirements for schedular TDIU 
and the issue on appeal is whether TDIU should be granted on an 
extraschedular basis.  38 C.F.R. §§ 4.16; 4.25 (2009).  

In reviewing the evidence of record, the Board observes that at 
no time during this appeal has the Veteran been provided a VA 
examination that adequately discusses the cumulative effect of 
his service-connected disabilities on his ability to perform 
various types of labor, including sedentary, light-duty, and 
labor-intensive employment.  In fact, the March 2009 VA-
contracted examination of record fails to provide any opinion 
regarding the occupational impact of the Veteran's service-
connected back and left leg disabilities.  Rather, the examining 
physician noted that the Veteran was retired and that no opinion 
regarding occupational impairment was therefore necessary.  
Entitlement to TDIU, however, is determined without regard to a 
Veteran's age.  38 C.F.R. § 4.19 (2009).  Thus, while the reasons 
for his retirement may be relevant to the issue of TDIU, the fact 
that he is retired does not excuse the VA from determining 
whether his service-connected would prevent him from securing or 
following a substantially gainful occupation but for his age.  

In light of the above circumstances, the March 2009 VA-contracted 
examination cannot be said to be adequate for rating purposes and 
a new examination is warranted to fully address the questions 
before the Board for appellate review.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008); see also 38 U.S.C.A. § 5103A(d) (West 2002 & Supp 2009).  
The Board notes that the Veteran has a spotty history of 
attending examinations scheduled by the VA.  As such, if he fails 
to report for an examination, the agency of original jurisdiction 
(AOJ) is asked to please submit the claims file for review by a 
VA clinician for an opinion based on the record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for a TDIU 
examination.  The examiner must be provided 
with the entire claims file, including a copy 
of this REMAND and a list of the Veteran's 
service-connected disabilities.  The 
examination report should reflect that a 
review of the claims file was completed.  The 
examiner should evaluate all of the Veteran's 
service-connected disabilities, obtaining any 
specialty examinations if necessary.  After 
completing an examination of the Veteran, 
reviewing the record, and reviewing any 
specialty examinations obtained, the VA 
examiner should discuss what functional 
limitations the Veteran experiences as a 
result of the cumulative effect of his 
service-connected disabilities and what 
impact, if any, these have on his 
occupational functioning.  The examiner 
should describe if and how the Veteran's 
service-connected disabilities might impact 
his ability to perform sedentary, light-duty, 
and labor-intensive employment.  
Consideration should not be given to the 
Veteran's age, and any discussion and/or 
opinion(s) should be limited to the impact of 
his Veteran's service-connected disabilities 
on the ability to obtain or maintain 
employment.  A rationale which considers the 
clinical and lay evidence of record should 
accompany any discussion(s)/opinion(s) 
provided in the report.  

2.  If, and only if, the Veteran fails to 
report for a VA TDIU examination, submit his 
claims file to a VA clinician for an opinion 
regarding the occupational impairment(s) 
created by his service-connected 
disabilities.  The VA clinician must be 
provided with the entire claims file, 
including a copy of this REMAND and a list of 
the Veteran's service-connected disabilities.  
The report should reflect that a review of 
the claims file was completed.  After 
completing a review of the record, the VA 
clinician should discuss what functional 
limitations the Veteran experiences as a 
result of the cumulative effect of his 
service-connected disabilities and what 
impact, if any, these have on his 
occupational functioning.  The reviewing 
clinician should describe if and how the 
Veteran's service-connected disabilities 
might impact his ability to perform 
sedentary, light-duty, and labor-intensive 
employment.  Consideration should not be 
given to the Veteran's age, and any 
discussion and/or opinion(s) should be 
limited to the impact of his Veteran's 
service-connected disabilities on the ability 
to obtain or maintain employment.  A 
rationale which considers the clinical and 
lay evidence of record should accompany any 
discussion(s)/opinion(s) provided in the 
report.  

3.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the actions requested 
above, consideration should be given to 
referral of the Veteran's TDIU claim to the 
Undersecretary for Benefits or the Director 
of VA's Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. 
§ 4.16(b).  The Veteran should be given 
opportunity to present evidence and argument 
on this point; he should be informed of the 
ultimate outcome of any referral.

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient to 
warrant entitlement to the benefit sought.  
Unless the benefit sought on appeal is 
granted, the Veteran and his representative, 
if any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


